UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

UNITED STATES OF AMERICA CASE NO. 6:18-CR-00302-01
VERSUS JUDGE SUMMERHAYS

DORIAN ARNELL FERGUSON (01) MAGISTRATE JUDGE HANNA

JUDGMENT
For the reasons stated in the Report and Recommendation [doc. 47] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;
IT IS ORDERED that the Motion to Suppress [doc. 32] be DENIED.

THUS DONE in Chambers on this 4 ra day of June, 2019.

        

 

Robert Rt Summerhays
United States District Tudge\,

“on

 

 
